DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 12/22/2020 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 12/22/2020 has been considered.
Claim Objections
4.	Claim 4 is objected to because of the following informalities:  The recitation calling for, “… the wiring layer” should read “… the MLW layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (“White”) US PG-Pub 2019/0229094.
White discloses in Fig. 1 a quantum semiconductor device (element 100); comprising: a qubit chip (element 102); an interposer chip (element 108-110 + 112); with a handler (element 111), including a through-silicon-via (TSV) (element 109) coupled to a top surface of the interposer chip through bump bonds (element 106) to a bottom surface of the qubit chip; and a multi-level wiring (MLW) layer (element 113 of ) contacting an underside of the interposer chip and coupling to the top side of the handler, the TSV facilitating an electrical signal connection between the MLW layer, a topside of the interposer chip and the qubit chip. Note that the recitation calling for, “… wherein structure of the device mitigates signal cross-talk across respective lines of the MLW layer” does not distinguish over the White reference and constitutes a functional language regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of inspection of characteristics. In re Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Re claim 2, White discloses wherein the TSV provides an electrical signal connection from the MLW layer to the topside (element 101) of the interposer chip (Fig. 1). 
Re claim 3, White discloses wherein the interposer chip is connected to a laminate or flex wiring harness (external device, not shown but discussed in ¶[0045]) using periphery bump bonds (element 112) on the top side of the interposer chip. 
Re claim 4, White discloses wherein the periphery bump bonds are electrically connected to the wiring layer (Fig. 1).
Re claim 5, White discloses wherein the MLW layer comprises a multilayer wiring structure with interlayer and superconducting layers (e.g. niobium, ¶¶[0037 and 0049]).
Re claims 6-9 the recitations calling for, calling for, “… facilitates complex routing and effective radio frequency transmission” (claim 6) or “… performs as a redistribution wiring layer” (claim 7) or “… minimize reflections” (claim 8) or “… facilitate signal routing” (claim 9) do not distinguish over the White reference and constitute a functional language regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of inspection of characteristics. In re Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963).
7.	Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White.
White discloses in Fig. 1 a method, comprising: forming a qubit chip (element 102); forming an interposer chip (element 108-110 + 112), with a handler (element 111), including a through-silicon-via (TSV) (element 109) coupled to a top surface of the interposer chip through bump bonds (element 106) to a bottom surface of the qubit chip; forming a multi-level wiring (MLW) layer (element 113) contacting an underside of the interposer chip and coupling to the top side of the handler, the TSV facilitating an electrical signal connection between the MLW layer, a topside of the interposer chip and the qubit chip. Note that the recitation calling for, “… wherein structure of the device mitigates signal cross-talk across respective lines of the MLW layer” does not distinguish over the White reference and constitutes a functional language regardless of the functions allegedly performed by the claimed method, because only the method per se is relevant, not the recited function of inspection of characteristics. In re Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Re claim 11, White discloses wherein the TSV provides an electrical signal connection from the MLW layer to the topside (element 101) of the interposer chip (Fig. 1). 
Re claim 12, White discloses wherein the interposer chip is connected to a laminate or flex wiring harness (external device, not shown but discussed in ¶[0045]) using periphery bump bonds (element 112) on the top side of the interposer chip. 
Re claim 13, White discloses wherein the periphery bump bonds are electrically connected to the wiring layer (Fig. 1).
Re claim 14, White discloses wherein the MLW layer comprises a multilayer wiring structure with interlayer and superconducting layers (¶[0049]).
Re claims 15-18 the recitations calling for, calling for, “… facilitates complex routing and effective radio frequency transmission” (claim 15) or “… performs as a redistribution wiring layer” (claim 16) or “… minimize reflections” (claim 17) or “… facilitate signal routing” (claim 18) do not distinguish over the White reference and constitute a functional language regardless of the functions allegedly performed by the claimed method, because only the method per se is relevant, not the recited function of inspection of characteristics. In re Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963).
8.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White.
White discloses in Fig. 1 a quantum semiconductor device (element 100), comprising: an interposer chip (element 108-110 + 112), with a handler (element 111), including a through-substrate-via (TSV) (element 109), bump (element 106) bonded to a qubit chip (element 102); a multi-level wiring (MLW) layer (element 113), contacting an underside of the interposer chip and coupling to the top side of the handler, the TSV facilitating an electrical signal connection between the MLW layer, a topside of the interposer chip and the qubit chip; and a set of through-silicon vias (TSVs) (the third and fourth vias of element 109) connected to the qubit chip for grounding and carrying signals down to a backside of the interposer chip; wherein the interposer chip comprises a second TSV (vias of element 109 other than the third and fourth) that provides an electrical signal connection from the wiring layer to the top side of the interposer chip. Note that the recitation calling for, “… wherein structure of the device mitigates signal cross-talk across respective lines of the MLW layer” does not distinguish over the White reference and constitutes a functional language regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of inspection of characteristics. In re Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Re claim 20, White discloses wherein the interposer chip is connected to a laminate or flex wiring harness (external device, not shown but discussed in ¶[0045]) using periphery bump bonds (element 112) on the top side of the interposer chip. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yorozu et al., (“Sub-Kelvin single flux control circuits and multi-chip packaging for supporting superconducting qubit”) discloses a device for controlling a quantum competing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893